320 S.E.2d 405 (1984)
312 N.C. 79
STATE of North Carolina
v.
Carlton Kent BOWEN.
No. 217A84.
Supreme Court of North Carolina.
October 2, 1984.
Rufus L. Edmisten, Atty. Gen., Raleigh by T. Byron Smith, Associate Atty., Goldsboro, for the state.
Alexander, Wright, Parrish, Hinshaw & Tash by Robert D. Hinshaw, Winston-Salem, for defendant.
PER CURIAM.
There being no issue before this Court for review as required by Rule 16(b) of the North Carolina Rules of Appellate Procedure, the appeal is
DISMISSED.